DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Regarding the Restriction Requirement mailed 25 August 2020, Applicant's election without traverse of a Type I non-host Cas encompassing Claims 19 and 20; of a Type II host Cas encompassing claims 19, 20 and 27; of the bacteria species E.coli encompassing claim 7; of the Myoviridae virus type encompassing claim 11; and of a engineered virus lacking a nucleic acid sequence encoding a Type II Cas nuclease wherein the crRNA is operable with a Type II Cas nuclease in a host cell encompassing claim 27 in the reply filed on 25 September 2020 is acknowledged. 
Claim 28 and 31 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. The search and examination has been extended to a engineered virus lacking a nucleic acid sequence encoding a Type I Cas nuclease wherein the crRNA is operable with a Type I Cas nuclease in a host cell encompassing claim 26 and 29.  Claims 29-34 are newly added. Claims 1-4, 6-9, 11, 13, 15-27, 29-30, 32-34 are under examination on the merits.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code on pages 41, 46, 105, 173, and 180. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13, 26-27 and 29-30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “a CRISPR array” in line 4 and previously states “a HM array” in line 2.  It is unclear how these two arrays relate to each other.  It is unclear if they are on in the same or different arrays.  The lack of clarity renders this claim indefinite. 
Claim 26 recites “a nucleic acid sequence”; it is nuclease how this related to the nucleic acid sequence in claim 1.  The claim recites “a type I Cas nuclease”; it is unclear how this related to the nuclease in claim 1.  The claim recites “a host cell”; it is nuclease how this related to the host cell of claim 1.  The claim recites “a target sequence”; it is unclear how this relates to the target sequence of claim 1.  The claim recites “a PAM”; it is unclear how this relates to the PAM of claim 1. 
Claim 27 recites “a nucleic acid sequence”; it is nuclease how this related to the nucleic acid sequence in claim 1.  The claim recites “a type II Cas nuclease”; it is unclear how this related to the nuclease in claim 1.  The claim recites “a host cell”; it is nuclease how this related to the host cell of 
Claim 29 recites “endogenous Type I Cas nuclease” and “a PAM” and depends from claim 1 and 26.  It is unclear how these elements relate to each “nuclease” and “PAM” recited in the claims from which it depends. The lack of clarity renders this claim indefinite.
Claim 30 recites “endogenous Type II Cas nuclease” and “a PAM” and depends from claim 1 and 27. .  It is unclear how these elements relate to each “nuclease” and “PAM” recited in the claims from which it depends. The lack of clarity renders this claim indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, 6, 9, 13, 15, 21, 26-27, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Gomaa (Gomaa et. al. 2014 Mbio.asm.org, 5(1):e000928-13) in view of Mahfouz (US 20170114351A1, provisionally filed 6/19/2014). 
Regarding 1, 6, 9, 21, 27, and 30 Gomaa teaches the pORI28 which (a) comprised nucleic acid encoding a first crRNA spacer targeting the lacZ gene, wherein the first crRNA is operable with Cas9 from the endogenous CRISPR1 locus in S. thermophilus (host cell). This plasmid also (b) lacked the sequence encoding the Cas9 because Gomaa used the native, i.e. endogenous, CRISPR type II systems [Fig. S3].  
While Gomaa teaches a plasmid encoding the crRNA, Gomaa does not teach wherein the nucleic acid encoding the crRNA is in a virus.  
Gomaa teaches that bacteriophages (as a engineered viruses) have been widely used for heterologous protein expression, gene delivery, and the treatment of bacterial infections; and that lysogenic bacteriophages or phagemids with broad host ranges would be particularly beneficial for the delivery of CRISPR-Cas-encoding constructs (pg. 6, col. 1, para 3).  Gomaa also teaches exogenously expressing type II CRISPR systems [[pg. 2, col.1, para 3].
Gomaa also does not teach wherein the wherein the nucleic acid sequence of the virus does not comprise a protospacer adjacent motif (PAM) recognized by the first Cas nuclease or Cas9. 
Mahfaouz teaches ‘the PAM sequence refers to a nucleic acid sequence present in the DNA target sequence but not in the guide polynucleotide sequence itself. For Cas9 to successfully bind to DNA, the target sequence in the genomic DNA must be complementary to the guide polynucleotide sequence and must be immediately followed by the correct protospacer adjacent motif or PAM sequence. Any DNA sequence with the correct target sequence followed by the PAM sequence will be bound by Cas9. A target sequence without the PAM following it is not sufficient for Cas9 to cut’ [0156]. 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to use a bacteriophage to deliver the nucleic acid sequence encoding the pORI28 containing a crRNA (first crRNA) wherein the crRNA is operable with the native Cas 9 guiding this Type II cas nuclease to modify a target sequence in the host cell for the removal of 
Regarding claim 2, Gomaa teaches where the CRISPR array could even be reduced to a single repeat-spacer, paralleling the engineering of single-guide RNAs for use with Cas9 [pg. 5, col. 2, para. 2].  
Regarding claim 13 and 15, the teachings of Gomaa and Mahfouz are discussed above and similarly apply to claims 13 and 15.  Gomaa teaches ‘CRISPR-Cas systems are RNA-directed adaptive immune systems in many bacteria and most archaea that recognize nucleic acids of invading plasmids and viruses. Recognition is directed by CRISPR RNAs that are processed from transcribed arrays of alternating target-specific “spacer” sequences and identical (100% to the CRISPR Cas system) “repeat” sequences’ [pg. 1, col. 2, para 2].  Gomaa teaches the design and insertion of spacer sequences into the pCRISPR plasmid for the design of the CRISPR RNAs [pg. 7, col. 1, and para. 1].  It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the modified virus wherein the first nucleic acid sequence comprises a first HM-array for the advantage of targeting of the bacteria chromosome.
Regarding claim 26 and 29, the teachings of Gomaa and Mahfouz are discussed above as applied to claim 1 and similarly apply to claims 26 and 30. Gomaa teaches that an α-ftsA CRISPR plasmid (nucleic acid encoding a crRNA), which is complementary to the essential ftsA gene in E.coli that’s involved in cell division [pg. 2, col. 2, last paragraph] was used to remove E.coli using the native (endogenous) Type I-E CRISPR-Cas systems, i.e. a crRNA that is operable with a cas nuclease in a host cell to guide Cas modification of a target sequence in the host cell [Fig. 2A and .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gomaa et al. (Mbio.asm.org, 5(1):e000928-13) in view of Mahfouz (US 20170114351A1, provisionally filed 6/19/2014) as applied to claim 1 and further in view of Bikard (WO 2014/124226).
The teachings of Gomaa and Mahfouz are discussed above as applied to claim 1 and similarly apply to claim 3.  Gomaa or Mahfouz do not teach the use of a dead Cas (dCas).
Bikard teaches that the technology of phagemid treatment used to selectively kill bacteria in vivo can be ‘easily adapted to repress the expression of antibiotic resistance, virulence and other genes of interest without causing the death of the host using dCas9, the nuclease-defective version of Cas9 [0054, example 7].  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the modified virus of Gomaa and Mahfouz wherein the Cas nuclease is dCas9 for the advantage of not causing death of the host.

Claim 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Gomaa et al. (Mbio.asm.org, 5(1):e000928-13) in view of Mahfouz (US 20170114351A1, provisionally filed .
The teachings of Gomaa and Mahfouz are discussed above as applied to claim 1 and similarly apply to claims 4 and 11.  Gomaa and Mahfouz do not teach the nucleic acid sequences of the virus comprising a constitutive promoter and wherein the virus is Myoviridae.
Regarding claim 4, Sorek teaches an isolated polynucleotide encoding a BREX system comprising a nucleic acid sequence encoding the BREX system that confers phage resistance to bacteria or for conferring bacterial susceptibility to phages [abstract].  Sorek teaches that the nucleic acid construct includes a promoter sequence for directing transcription of the polynucleotide sequence in the cell in a constitutive or inducible manner [0228].  Sorek teaches that constitutive promoters are promoter sequences which are active under most environmental conditions and most cell types [0029].  It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the modified virus of Gomaa and Mahfouz wherein the first nucleic acid sequence comprises a constitutive promoter for the purpose of being able to direct transcription of the polynucleotides sequences in the most bacteria cells in most environmental conditions.
Regarding claim 11, Sorek teaches exemplary methods of introducing expression vectors into bacterial cells include phage mediated infection where the introduction of nucleic acids by phage infection offers several advantages over other methods such as transformation, since higher transfection efficiency can be obtained due to the infectious nature of phages [0248-0249]. Sorek teaches exemplary phages which fall under the scope of the invention include phages that belong to the family myoviridae.  It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the modified virus of Gomaa and Mahfouz wherein the virus is a Myoviridae virus.  This modification would be a simple substitution of one bacteriophage for another both known for gene delivery. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gomaa et al. (Mbio.asm.org, 5(1):e000928-13) in view of Mahfouz (US 20170114351A1, provisionally filed 6/19/2014) as applied to claim 1, and further in view of Datsenko (Datsenko et. al. Nature 2012 Communications 3:945)
The teachings of Gomaa and Mahfouz are discussed above as applied to claim 1 and similarly apply to claim 7.  While Gomaa does teach the ability of bacteriophages to deliver CRISPR-Cas-encoding constructs, Gomaa and Mahfouz do not teach wherein the phage is capable of infecting E. coli.  
Datsenko teaches E.coli cells capable of being infected with the bacteriophage M13 [pg. pg. 2, col. 1, para 4; Fig. 5].  It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the modified virus of Gomaa and Mahfouz so that is capable of infecting E.coli.  This modification would amount to a combinations of prior art elements according to known methods to yield predictable results.    One of ordinary skill would be motivated to make this modification for the advantage of using a bacteriophage known to infect E.coli to deliver CRISPR-Cas-encoding constructs.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gomaa et al. (Mbio.asm.org, 5(1):e000928-13) in view of Mahfouz (US 20170114351A1, provisionally filed 6/19/2014)  as applied to claim 1, and further in view of La Scola (La Scola et. al. 2008. Nature Letters 455, pages100–104).
The teachings of Gomaa and Mahfouz are discussed above as applied to claim 1 and similarly apply to claim 8.  Gomaa and Mahfouz do not teach wherein the virus is a virophage.
La Scola teaches the virophage Sputnik [abstract] and that virophage could be a vehicle of such gene transfers, as well as of gene transfers between different giant viruses [pg. 102, col. 2, para 1].  It .

Claims 16-20 and 22, 23, 25, and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Gomaa et al. (Mbio.asm.org, 5(1):e000928-13) in view of Mahfouz (US 20170114351A1, provisionally filed 6/19/2014) as applied to claim 1 and 15, and further in view of Esvelt (Esvelt et. al. 2013. Nature Methods. Vol 10(11) 1116-1121].  
Regarding claims 16-18, Gomaa or Mahfouz does not teach a virus comprising a second nucleic acid sequence encoding a second crRNA operable with a second (exogenous) type II Cas nuclease in the host cell wherein the second crRNA nucleic acid sequence is capable of hybridizing to a second host target sequence to guide Cas modification of the second target sequence in the host cell, or the virus comprising a nucleic acid sequence encoding an exogenous Cas that is functional in the host cell.
Esvelt teaches a set of fully orthogonal Cas9 proteins and demonstrate their ability to mediate simultaneous and independently targeted gene regulation and editing in bacteria and in human cells [abstract, Fig. 4]. Esvelt illustrates the remarkable diversity of proteins within a single family of CRISPR systems where Cas9 proteins from S. pyogenes, N. meningitidis, S. thermophilus and T. denticola range from recognize completely different PAM sequences [pg. 1120, col. 2, para 1] and can simultaneously employ multiple RNA-guided activities, transcriptional activation, repression and gene editing, within a single cell [pg. 1116, col. 2, para 2]. It would have been obvious to include a second nucleic acid sequence in the bacteriophage that encodes a second crRNA that is operable with a second exogenous Type II Cas (Cas9) in the host cell and capable of 
Regarding claims 19-20, the teachings of Gomaa, Mahfouz and Esvelt are discussed above as applied to claim 1, 17 and 18 and similarly apply to claim 19-20.  Gomaa also teaches expressing type I-E or II-A system in trans in the bacterium Escherichia coli [pg. 2, col.1, para 3].  It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the modified virus of Gomaa, Mahfouz and Esvelt wherein the exogenous Cas nuclease is a Type I Cas nuclease and the endogenous Cas nuclease is a Type II Cas nuclease.  This modification would amount to a combinations of prior art elements according to known methods to yield predictable results of genome editing.  Both Type I and Type II CRISPR/Cas systems were known to occur in nature, both were known for the use in targeted genome editing, and both were known to be expressed in a cell.  A skilled artisan could combine these different type of systems where their separate functions of targeted genome editing could be achieved in the same cell for the purpose of editing multiple genes.  Furthermore, one of ordinary skill would be motivated to make this modification for the advantage of introducing multiple mutations at the same time when using two crRNA, one which is operable to a Type I Cas and the other which is operable to a Type II Cas. 
Regarding claim 22 and 23, the teachings of Gomaa, Mahfouz and Esvelt are discussed above as applied to claims 1, 15 and 16.  It would have been obvious to one ordinary skilled in the art 
 Regarding claim 25, the combined teachings and rationales of Gomaa, Mahfouz and Esvelt are discussed above as applied to claim 1, 13, 15, and 16 and similarly apply to claim 25.  
Regarding claim 32, the combined teachings and rationales of Gomaa, Mahfouz and Esvelt are discussed above as applied to claim 1, 16 and 18 and similarly apply to claim 32.  It would have been further obvious not include a protospacer adjacent motif (PAM) recognized by the Cas9 nuclease in the neither of the first or second nucleic acid sequence encoding the crRNA of the engineered virus.  One of ordinary skill would be motivated to make this modification for the advantage of not targeting the nucleic acid sequence encoding the crRNA for Cas9-mediated cleavage.  
Regarding claim 33, the combined teachings and rationales of Gomaa, Mahfouz and Esvelt are discussed above as applied to claim 1, 16, 18, and 32 and similarly apply to claim 33.  It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the modified virus wherein both of the Cas nucleases are the same for the purpose of multiplex targeting of the bacteria chromosome. 
Regarding claim 34 the combined teachings and rationales of Gomaa, Mahfouz and Esvelt are discussed above as applied to claim 1, 16, 18, 20, and 32.
	

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 4, 6-11, 15-22, 24-27, 29-30, and 32-34 and provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-12, 14-15, 17-18, 21, 26-27, 29 and 31-33 of copending Application No. 16364002 (reference application) in view of Mahfouz (US 20170114351A1, provisionally filed 6/19/2014) and Bikard (WO 2014/124226).  
Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application anticipated the current claims.  Claim 1 of the copending application teaches an engineered virus that is capable of transforming a host cell, the engineered virus (a) comprising a first nucleic acid sequence encoding a first crRNA; and (b) lacking a nucleic acid sequence encoding a Type II Cas nuclease that is operable with the first crRNA; wherein the first crRNA is operable with a first Type II Cas nuclease in a host cell to guide Cas nuclease modification of a first target sequence in the host cell; and wherein the virus comprises a second nucleic acid sequence that encodes a second crRNA, wherein the second crRNA is operable with a second Type II Cas nuclease in the host cell, wherein the second crRNA comprises a nucleic acid sequence that is capable of hybridizing to a second host target sequence to guide Cas modification of the second target sequence in the host cell; wherein the first crRNA is operable with an endogenous Cas nuclease of the host cell and the second crRNA is operable with an exogenous Cas nuclease.
The copending claim does not teach wherein the nucleic acid sequence encoding the crRNA does not comprise a protospacer adjacent motif (PAM) recognized by the Cas nuclease.
Mahfaouz teaches ‘the PAM sequence refers to a nucleic acid sequence present in the DNA target sequence but not in the guide polynucleotide sequence itself. For Cas9 to successfully bind to DNA, the target sequence in the genomic DNA must be complementary to the guide polynucleotide sequence and must be immediately followed by the correct protospacer adjacent motif or PAM sequence. Any DNA sequence with the correct target sequence followed by the PAM sequence will 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to use the modified the engineered virus where the nucleic acid sequence encoding the crRNA does not comprise a protospacer adjacent motif (PAM) recognized by the Cas nuclease.  One of ordinary skill would be motivated to make this modification for the advantage of not targeting the nucleic acid sequence encoding the crRNA for Cas9-mediated cleavage.  All other claims are also rejected as discussed above using the references cited above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY N GROOMS whose telephone number is (571)272-3771.  The examiner can normally be reached on M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/T.N.G./Examiner, Art Unit 1636                                                                                                                                                                                                        
/NEIL P HAMMELL/Primary Examiner, Art Unit 1636